Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6, 9 – 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano (WO 2019097847 A1). 
With regards to claim 1, Nagano discloses a radiation-sensing device 100, comprising: a substrate 103; a first scintillator layer 121 disposed on a first side of the substrate 103, the first scintillator layer 121 comprising a plurality of first blocking walls 122 and a plurality of first scintillator elements 121 [0014][0015] [0016], wherein the plurality of first scintillator elements 121 are located between the plurality of first blocking walls 122; a second scintillator layer 106 disposed on a second side of the substrate 103, wherein the second side is opposite to the first side; and an array layer 104 disposed between the first scintillator layer 121 and the second scintillator layer 106, wherein the array layer comprises a plurality of photosensitive elements 104 (104’); wherein a projection of at least one of the plurality of first blocking walls 122 (122a 122b 122c) on the substrate 103 overlaps [0032] with a projection of at least one of the plurality of photosensitive elements 104 (104’) on the substrate 103 [0014][0015] [0016] [0022] [0032].
With regards to claim 2, Nagano discloses an area of the projection of the at least one of the pluralities of first blocking walls 122 on the substrate 103 is greater than or equal to an area of the projection of the at least one of the pluralities of photosensitive elements on the substrate 103 (Figures 4A & 4B).
With regards to claim 3, Nagano discloses the projection of the at least one of the pluralities of photosensitive elements 104(104”) on the substrate 103 is located in the projection of the at least one of the pluralities of first blocking walls 122 on the substrate 103 (Figures 4A & 4B).
With regards to claim 4, Nagano discloses a projection of at least one of the pluralities of the first scintillator elements 121 on the substrate 103 overlaps with the projection of the at least one of the pluralities of photosensitive elements 104(104”) on the substrate 103 [0031] – [0033].
With regards to claim 6, Nagano discloses the plurality of first blocking walls 122 comprises a reflective material, air, or a combination thereof [0024].
With regards to claim 9, Nagano discloses a reflective layer (i.e., not shown but arranged between the scintillator layer 106 and the protective layer 110 separately from the protective layer 110; Figures 4A), wherein the reflective layer and the substrate 103 are respectively disposed on two opposite sides of the second scintillator layer 106 [0021] – [0024], [0032].
With regards to claim 10, Nagano discloses the plurality of first blocking walls 122 and the plurality of first scintillator elements 121 are alternately arranged in a row or in a column [0022] [0034] (Figures 4A & 4B).
With regards to claim 11, Nagano discloses a radiation-sensing device 100, comprising: a substrate 103; a first scintillator layer 121 disposed on a first side of the substrate 103, the first scintillator layer 121 comprising a plurality of first blocking walls 122 and a plurality of first scintillator elements 121 [0014][0015] [0016], wherein the plurality of first scintillator elements 121 are located between the plurality of first blocking walls 122; a second scintillator layer 106 disposed on a second side of the substrate 103, wherein the second side is opposite to the first side; and an array layer 104 disposed between the first scintillator layer 121 and the second scintillator layer 106, wherein the array layer comprises a plurality of photosensitive elements 104 (104’); wherein a projection of at least one of the plurality of first blocking walls that includes shielding 122 (122a 122b 122c) on the substrate 103 overlaps [0024], [0027] - [0032] with a projection of at least one of the plurality of photosensitive elements 104 (104’) on the substrate 103 [0014][0015] [0016] [0022] [0024] [0032].
With regards to claim 12, Nagano discloses the at least one light-shielding element 122 is disposed between the first scintillator layer 121 and the at least one of the pluralities of photosensitive elements 104 (104’) (Figures 4A, 4B & 4F) [0027] – [0033].
With regards to claim 13, Nagano discloses the at least one light-shielding element 107 is disposed between the second scintillator layer 106 and the at least one of the pluralities of photosensitive elements 104 (104’) (Figures 4A, 4B & 4F) [0027].
With regards to claim 14, Nagano discloses a projection of at least one of the pluralities of the light-shielding element 122 (122a 122b 122c) on the substrate 103 overlaps with the projection of the at least one of the pluralities of photosensitive elements 104(104”) on the substrate 103 (Figures 4A, 4B & 4F) [0027] – [0033].
With regards to claim 16, Nagano discloses the at least one light-shielding element 107 comprises a conductive material (i.e., such as Al for electrode forming) and is electrically connected to the at least one of the photosensitive elements 104’ [0044] (Figure 2).
With regards to claim 17, Nagano discloses wherein a projection of the at least one light-shielding element 107 on the substrate 103 overlaps with a projection of the at least one of the pluralities of photosensitive elements 104 on the substrate 103 [0012] [0036] [0040].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano in view of Tredwell et al. (US Pub. No. 2008/0245968 A1).
With regards to claim 5, Nagano discloses the claimed invention according to claim 1, absent some degree of criticality, the recitation that the at least one of the plurality of photosensitive elements is separated from the first scintillator layer by a first distance, and the at least one of the plurality of photosensitive elements is separated from the second scintillator layer by a second distance, wherein the first distance is less than or equal to the second distance is considered only an obvious matter of design choice involving routine skill in the art. 
Tredwell discloses a radiographic imaging device has a first scintillating phosphor screen having a first thickness and a second scintillating phosphor screen having a second thickness. A transparent substrate is disposed between the first and second screens. An imaging array formed on a side of the substrate includes multiple photosensors and an array of readout elements (Abstract). 
Tredwell further discloses that the photosensitive elements are separate with the distance between all the elements as claimed [0045] – [0047] (Figure 7). In view of the utility, to improve image quality, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Nagano to include the teaching such as that taught by Tredwell.
With regards to claim 15, Nagano discloses the claimed invention according to claim 14, absent some degree of criticality, the recitation that an area of the projection of the at least one light-shielding element on the substrate is greater than or equal to an area of the projection of the at least one of the pluralities of photosensitive elements on the substrate.is considered only an obvious matter of design choice involving routine skill in the art. 
Tredwell discloses a radiographic imaging device has a first scintillating phosphor screen having a first thickness and a second scintillating phosphor screen having a second thickness. A transparent substrate is disposed between the first and second screens. An imaging array formed on a side of the substrate includes multiple photosensors and an array of readout elements (Abstract). 
Tredwell further discloses that the projections of the light-shielding elements or walls on the substrate that is greater than or equal as claimed [0045] – [0047] (Figure 7). In view of the utility, to improve image quality, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Nagano to include the teaching such as that taught by Tredwell.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano in view of Shedlock et al. (US Pub. No. 2017/0097425 A1).
With regards to claims 7 and 8, Negano discloses the claimed invention according to claim 1 but fails to expressly disclose the second scintillator layer comprises a plurality of second blocking walls and a plurality of second scintillator elements, and the plurality of second scintillator elements are located between the plurality of second blocking walls wherein a number of the first blocking walls is different from a number of the second blocking walls.
Shedlock discloses an imaging device scintillator layer comprises an array of scintillator elements, and at least two of the scintillator elements are separated by a wall that is configured to reflect photons. The wall may be a metal wall, a specular reflector, a diffuse reflector, a device with a variation in index of refraction to induce total internal reflection, or any combination thereof (Abstract) [0086] [0171] [174] [0226] (Figures 2D, 21H and 26).   
Shedlock further discloses that the imaging device includes an array of photodiode elements; a capillary array having a plurality of capillaries, the capillary array located in an operative position with respect to the array of photodiode elements; and scintillator blocks located in respective capillaries; wherein the scintillator blocks comprise a first scintillator block and a second scintillator block, and wherein the capillary array has a wall between the first and second scintillator blocks for preventing light generated in the first scintillator block from reaching the second scintillator block [0079] (Abstract) [0086] [0171] [174] [0226] (Figures 2D, 21H and 26).   
Lastly, Shedlock discloses walls isolate individual scintillators wherein the scintillating layer comprises a grid having grid walls, and the oxyhalide material is disposed between two of the grid wall (Abstract) [0086] [0171] [174] [0226] (Figures 2D, 21H and 26).  In view of the utility, to improve image quality, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Nagano to include the teaching such as that taught by Shedlock.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJURA MALEVIC/Examiner, Art Unit 2884                                               /DAVID P PORTA/                                                                                       Supervisory Patent Examiner, Art Unit 2884